DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/986,588 (reference application, all citations made to the claim set filed 06 August 2020) in view of KR 2015-0080739.  The Office notes that KR ‘739 was submitted as part of an IDS filed 19 August 2021.
With respect to claim 1, claims 1-8 of the ‘588 application recite an electronic component comprising (see claim 1, line 1): an element body including a side surface and an end surface adjacent to each other (see claim 1, lines 2-3); and an external electrode disposed on the side surface and the end surface (see claim 1, lines 4-5), wherein the external electrode includes a conductive resin layer that is disposed on the side surface and the end surface and includes a plurality of voids, and a plating layer covering the conductive resin layer (see claim 1, lines 6-8), the conductive resin layer includes a first region positioned on the end surface, a second region positioned on the side surface, and a third region positioned on a ridge portion between the end surface and the side surface (see claim 1, lines 9-12), in a case where a maximum thickness of the first region is T1(µm) and a maximum thickness of the second region is T2 (µm), the maximum thickness T1 and the maximum thickness T2 satisfy a relation of T2/T1≥0.11 (see claim 1, lines 13-17).
Claims 1-8 of the ‘588 application fail to recite that, in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a range of 5.0 to 36.0% of an area of 
KR ‘739, on the other hand, teaches that, in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a range of 5.0 to 36.0% of an area of the first region, and in a cross-section along a thickness direction of the second region, a total area of the voids in the second region is in the range of 5.0 to 36.0% of an area of the second region.  See paragraphs [0050], [0060] and FIGS. 2-3, noting that the pores are present throughout the conductive polymer layer.  Such an arrangement results in an improvement in the electric conduction of the outer electrode.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-8 of the ‘588 application, as taught by KR ‘739, in order to improve the electric conduction of the outer electrode.
With respect to claim 2, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that the maximum thickness T1 and the maximum thickness T2 satisfy a relation of T2/T1≤0.48.  See claim 2 of the ‘588 application.
With respect to claim 3, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that, in a case where a minimum thickness of the third region is T3 (µm), the maximum thickness TI and the minimum thickness T3 satisfy a relation of T3/T1 ≥ 0.08.  See claim 3 of the ‘588 application.
With respect to claim 4, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that the maximum thickness T1 and the minimum thickness T3 satisfy a relation of T3/T1 ≤ 0.37.  See claim 4 of the ‘588 application.
With respect to claim 5, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that, in a cross-section along a thickness direction of the third region, a total area of the voids in the third region 
With respect to claim 6, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that, in a cross-section orthogonal to the side surface and the end surface, a surface of the second region curves in a convex shape in a direction away from the side surface.  See claim 5 of the ‘588 application.
With respect to claim 7, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that the external electrode further includes a sintered metal layer, the sintered metal layer being disposed on the side surface and the end surface and being covered with the conductive resin layer, and with a plane including the end surface as a reference plane, a length from an end edge of the sintered metal layer to an end edge of the second region in a direction orthogonal to the end surface is larger than a length from the reference plane to the end edge of the sintered metal layer in the direction orthogonal to the end surface.  See claim 6 of the ‘588 application.
With respect to claim 8, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that, when viewed from a direction orthogonal to the side surface, an end edge of the second region curves.  See claim 7 of the ‘588 application.
With respect to claim 9, claims 1-8 of the ‘588 application, as modified by KR ‘739, recite that, the side surface is arranged to constitute a mounting surface.  See claim 8 of the ‘588 application.
This is a provisional nonstatutory double patenting rejection.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of copending Application No. 16/820,138 (reference application, all citations made to the claim set filed 29 July 2021) in view of KR 2015-0080739.  The Office notes that KR ‘739 was submitted as part of an IDS filed 19 August 2021.
With respect to claim 1, claims 1-3 and 5-12 of the ‘138 application recite an electronic component comprising (see claim 1, line 1): an element body including a side surface and an end surface 
Claims 1-3 and 5-12 of the ‘138 application fail to recite that the conductive resin layer includes a plurality of voids, and that in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a range of 5.0 to 36.0% of an area of the first region, and in a cross-section along a thickness direction of the second region, a total area of the voids in the second region is in the range of 5.0 to 36.0% of an area of the second region.
KR ‘739, on the other hand, teaches that the conductive resin layer includes a plurality of voids, and that in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a range of 5.0 to 36.0% of an area of the first region, and in a cross-section along a thickness direction of the second region, a total area of the voids in the second region is in the range of 5.0 to 36.0% of an area of the second region.  See paragraphs [0050], [0060] and FIGS. 2-3, noting that the pores are present throughout the conductive polymer layer.  Such an arrangement results in an improvement in the electric conduction of the outer electrode.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, in order to improve the electric conduction of the outer electrode.
With respect to claim 2, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that the maximum thickness T1 and the maximum thickness T2 satisfy a relation of T2/T1≤0.48.  See claim 1, lines 21-23 of the ‘138 application.
With respect to claim 3, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that, in a case where a minimum thickness of the third region is T3 (µm), the maximum thickness TI and the minimum thickness T3 satisfy a relation of T3/T1 ≥ 0.08.  See claim 1, lines 18-20 of the ‘138 application.
With respect to claim 4, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that the maximum thickness T1 and the minimum thickness T3 satisfy a relation of T3/T1 ≤ 0.37.  See claim 5 of the ‘138 application.
With respect to claim 5, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that, in a cross-section along a thickness direction of the third region, a total area of the voids in the third region is in a range of 3.0 to 11.0% of an area of the third region.  See KR ‘739, paragraphs [0050], [0060] and FIGS. 2-3.
With respect to claim 6, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that, in a cross-section orthogonal to the side surface and the end surface, a surface of the second region curves in a convex shape in a direction away from the side surface.  See claim 10 of the ‘138 application.
With respect to claim 7, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that the external electrode further includes a sintered metal layer, the sintered metal layer being disposed on the side surface and the end surface and being covered with the conductive resin layer, and with a plane including the end surface as a reference plane, a length from an end edge of the sintered metal layer to an end edge of the second region in a direction orthogonal to the end surface is larger 
With respect to claim 8, claims 1-3 and 5-12 of the ‘138 application, as taught by KR ‘739, recite that, when viewed from a direction orthogonal to the side surface, an end edge of the second region curves.  See claim 12 of the ‘138 application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2017/0301468) in view of KR 2015-0080739.  The Office notes that KR ‘739 was submitted as part of an IDS filed 19 August 2021.
With respect to claim 1, Kim teaches an electronic component comprising: an element body including a side surface and an end surface adjacent to each other (see FIG. 1, element 110); and an external electrode disposed on the side surface and the end surface (see FIG. 1, element 130), wherein the external electrode includes a conductive resin layer (see FIG. 1, element 132 and paragraph [0051]) that is disposed on the side surface and the end surface, and a plating layer covering the conductive resin layer (see FIG. 1, element 133 and paragraphs [0093]-[0094]), the conductive resin layer includes a first region (see FIG. 2, region t1) positioned on the end surface (see FIG. 2, element 3), a second region positioned on the side surface (see FIG. 2, element t3), and a third region positioned on a ridge portion between the end surface and the side surface (see FIG. 2, element t2), in a case where a maximum thickness of the first region is T1 (µm) and a maximum thickness of the second region is T2 (µm), the maximum thickness T1 and the maximum thickness T2 satisfy a relation of T2/T1≥0.11 (see FIG. 2 and paragraph [0090], noting that t3/t1≤0.5).
Kim fail to teach that the conductive resin layer includes a plurality of voids, and that, in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a 
KR ‘739, on the other hand, teaches that, in a cross-section along a thickness direction of the first region, a total area of the voids in the first region is in a range of 5.0 to 36.0% of an area of the first region, and in a cross-section along a thickness direction of the second region, a total area of the voids in the second region is in the range of 5.0 to 36.0% of an area of the second region.  See paragraphs [0050], [0060] and FIGS. 2-3, noting that the pores are present throughout the conductive polymer layer.  Such an arrangement results in an improvement in the electric conduction of the outer electrode.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kim, as taught by KR ‘739, in order to improve the electric conduction of the outer electrode.
With respect to claim 2, the combined teachings of Kim and KR ‘739 teach that the maximum thickness T1 and the maximum thickness T2 satisfy a relation of T2/T1≤0.48.  See Kim, FIG. 2 and paragraph [0090], noting that t3/t1≤0.5.
With respect to claim 3, the combined teachings of Kim and KR ‘739 teach that, in a case where a minimum thickness of the third region is T3 (µm) (in Kim, this is reference t2), the maximum thickness T1 and the minimum thickness T3 satisfy a relation of T3/T1 ≥ 0.08.  See Kim, FIG. 2 and paragraph [0090], noting that t2/t1≥0.05.
With respect to claim 4, the combined teachings of Kim and KR ‘739 teach that the maximum thickness T1 and the minimum thickness T3 satisfy a relation of T3/T1 ≤ 0.37.  See Kim, FIG. 2 and paragraph [0090], noting that t2/t1≥0.05.
With respect to claim 5, the combined teachings of Kim and KR ‘739 teach that, in a cross-section along a thickness direction of the third region, a total area of the voids in the third region is in a range of 3.0 to 11.0% of an area of the third region.  See KR ‘739, paragraphs [0050], [0060] and FIGS. 2-3, noting that the pores are present throughout the conductive polymer layer.
With respect to claim 6, the combined teachings of Kim and KR ‘739 teach that, in a cross-section orthogonal to the side surface and the end surface, a surface of the second region curves in a convex shape in a direction away from the side surface.  See Kim, FIG. 2, element t3, which curves away from element 1.
With respect to claim 8, the combined teachings of Kim and KR ‘739 teach that, when viewed from a direction orthogonal to the side surface, an end edge of the second region curves.  See Kim, FIG. 2.
With respect to claim 9, the combined teachings of Kim and KR ‘739 teach that the side surface is arranged to constitute a mounting surface.  See Kim, FIG. 2 and paragraph [0039].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2017/0301468) in view of KR 2015-0080739, and further, in view Ando (US Pat. App. Pub. No. 2017/0186538).
With respect to claim 7, the combined teachings of Kim and KR ‘739 fail to teach that the external electrode further includes a sintered metal layer, the sintered metal layer being disposed on the side surface and the end surface and being covered with the conductive resin layer, and with a plane including the end surface as a reference plane, a length from an end edge of the sintered metal layer to an end edge of the second region in a direction orthogonal to the end surface is larger than a length from the reference plane to the end edge of the sintered metal layer in the direction orthogonal to the end surface.  
Ando, on the other hand, teaches that the external electrode further includes a sintered metal layer, the sintered metal layer being disposed on the side surface and the end surface and being covered with the conductive resin layer, and with a plane including the end surface as a reference plane, a length from an end edge of the sintered metal layer to an end edge of the second region in a direction orthogonal to the end surface is larger than a length from the reference plane to the end edge of the sintered metal layer in the direction orthogonal to the end surface.  See FIGS. 2 and 3, elements 21 and 23, and paragraphs [0036]-[0037] and [0046]-[0047].  Such an arrangement results in the prevention of short circuiting and suppression of reduction of withstand voltage.  See paragraph [0055].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kim and KR ‘739, as taught by Ando, in order to prevent short circuiting and suppress reduction of withstand voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DION R. FERGUSON/Primary Examiner, Art Unit 2848